          Case 2:19-cv-01582-KJD-BNW Document 38
                                              37 Filed 08/04/20
                                                       07/31/20 Page 1 of 3
                                                                          4



 1 ERIC W. SWANIS, ESQ.
   Nevada Bar No. 6840
 2
   GREENBERG TRAURIG, LLP
 3 10845 Griffith Peak Drive, Suite 600
   Las Vegas, Nevada 89135
 4 Telephone: (702) 792-3773

 5 Facsimile: (702) 792-9002
   Email: swanise@gtlaw.com
 6
     CASEY SHPALL, ESQ.*
 7
     GREGORY R. TAN, ESQ.*
 8   GREENBERG TRAURIG, LLP
     1144 15th Street, Suite 3300
 9   Denver, Colorado 80202
10   Telephone: (303) 572-6500
     *Admitted Pro Hac Vice
11   Email: shpallc@gtlaw.com
            tangr@gtlaw.com
12

13 Counsel for Defendants

14                       IN THE UNITED STATES DISTRICT COURT
15                             FOR THE DISTRICT OF NEVADA
16   CAESAR L. TORRES,
                                                       CASE NO. 2:19-cv-01582-KJD-BNW
17                              Plaintiff,
18                                                     STIPULATION TO EXTEND
           v.                                          DISCOVERY AND PRE-TRIAL
19                                                     DEADLINES
     C. R. BARD, INC.; BARD PERIPHERAL
20   VASCULAR, INCORPORATED,
                                                       (SECOND REQUEST)
21
                                 Defendants.
22

23        Comes now, Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Bard” or
24 “Defendants”) and Plaintiff Caesar L. Torres (“Plaintiff”), by and through their undersigned

25 counsel of record, pursuant to LR IA 6-2, and hereby stipulate that the discovery deadlines are

26 extended by seventy-five (75) days.

27        This Stipulation is entered into as a result of the current national emergency caused by the
28 spread of COVID-19. The process of collecting and reviewing medical records in this case is


                                                   1
           Case 2:19-cv-01582-KJD-BNW Document 38
                                               37 Filed 08/04/20
                                                        07/31/20 Page 2 of 3
                                                                           4



 1 taking longer than originally anticipated because of hospital delays resulting from their efforts

 2 to focus on the pandemic. Additionally, the Parties have been engaged in settlement discussions

 3 and have exchanged materials relating to the same.

 4         Pursuant to Federal Rules of Civil Procedure 6(b) and 26, and the Court’s inherent
 5 authority and discretion to manage its own docket, this Court has the authority to grant the

 6 requested extension. Fed. R. Civ. P. 6(b) (“When an act may or must be done within a specified

 7 time the court may, for good cause, extend the time....”); Fed. R. Civ. P. 26(a) (“A party or any

 8 person from whom discovery is sought may move for a protective order in the court where the

 9 action is pending . . . The court may, for good cause, issue an order to protect a party or person

10 from annoyance, embarrassment, oppression, or undue burden or expense.”). Furthermore,

11 Federal Rules of Civil Procedure 26(c) and 26(d) vest the Court with authority to limit the scope

12 of discovery or control its sequence. Crawford-El v. Britton, 523 U.S. 574, 598 (1998) (“Rule

13 26 vests the trial judge with broad discretion to tailor discovery narrowly and to dictate the

14 sequence of discovery.”).

15         This Court therefore has broad discretion to extend deadlines or stay proceedings as
16 incidental to its power to control its own docket – particularly where, as here, such action would

17 promote judicial economy and efficiency. Bacon v. Reyes, 2013 U.S. Dist. LEXIS 143300, at *4

18 (D. Nev. Oct. 3, 2013) (citing, Munoz-Santana v. U.S. I.N.S., 742 F.2d 561, 562 (9th Cir. 1984))

19 (“Whether to grant a stay is within the discretion of the court”); Lockyer v. Mirant Corp., 398

20 F.3d 1098, 1109 (9th Cir. 2005) (“A district court has discretionary power to stay proceedings
21 in its own court.”); Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay

22 proceedings is incidental to the power inherent in every court to control the disposition of the

23 causes on its docket with economy of time and effort for itself, for counsel, and for litigants.”).

24         For the foregoing reasons, the parties stipulate and request that this Court modify the
25 Stipulated Discovery Plan and Scheduling Order, Dkt. 34, as follows:

26 / / /

27 / / /

28 / / /


                                                    2
         Case 2:19-cv-01582-KJD-BNW Document 38
                                             37 Filed 08/04/20
                                                      07/31/20 Page 3 of 3
                                                                         4



 1     PROPOSED DATE         DEADLINE
 2                           Case-specific fact discovery closes.
       December 23, 2020
 3                           The Plaintiff shall produce case-specific expert reports.
       January 6, 2020
 4                           The Defendants shall produce case-specific expert reports.
       February 10, 2021
 5                           The Plaintiff shall produce any case-specific rebuttal expert reports.
       March 4, 2021
 6                           The Defendants shall produce any rebuttal expert reports.
       March 26, 2021
 7                           Deadline to depose the Plaintiff’s case-specific experts.
       April 9, 2021
 8                           Deadline to depose the Defendants’ case-specific experts.
       May 14, 2021
 9
                             Deadline to file Daubert motions and other dispositive motions.
       June 25, 2021
10
          IT IS SO STIPULATED.
11

12        Dated this 31st day of July 2020.                  Dated this 31st day of July 2020.
          WETHERALL GROUP, LTD.                              GREENBERG TRAURIG, LLP
13
     By: /s/ Peter C. Wetherall                        By: /s/ Eric W. Swanis
14
         PETER C. WETHERALL, ESQ.                          ERIC W. SWANIS, ESQ.
15       Nevada Bar No. 4414                               Nevada Bar No. 6840
         Email:pwetherall@wetherallgroup.com               10845 Griffith Peak Drive, Suite 600
16       9345 W. Sunset Road, Suite 100                    Las Vegas, Nevada 89135
         Las Vegas, Nevada 89148                           Email: swanise@gtlaw.com
17
         Telephone: (702) 838-8500
18       Facsimile: (702) 837-5081                           CASEY SHPALL, ESQ.*
                                                             GREGORY R. TAN, ESQ.*
19                                                           GREENBERG TRAURIG, LLP
          Counsel for Plaintiffs                             1144 15th Street, Suite 3300
20                                                           Denver, Colorado 80202
                                                             *Admitted Pro Hac Vice
21
                                                             Email: shpallc@gtlaw.com
22                                                                  tangr@gtlaw.com

23                                                           Counsel for Defendants
24
                                                       IT IS SO ORDERED.
25

26                                                     BRENDA WEKSLER
27                                                     United States Magistrate Judge

28                                                     Dated this ____         August
                                                                  3rd day of __________2020.


                                                   3
